Title: To George Washington from Patrick Henry, 14 October 1785
From: Henry, Patrick
To: Washington, George



Dear sir.
Richmond October 14th 1785

I beg Leave to introduce to your Acquaintance the Bearer Capt. Lewis Littlepage who wishes for the Honor of being known to you. I have no Doubt but the Merits of this young Gentleman will render him agreable to you. I have spent some little Time in his Company very happily, & feel myself interested in his future Welfare.
As soon as the Report concerning the intended Water communication with Carolina is made, I shall certainly communicate it to you. I expect it now daily. With the highest Regard & Esteem I am dear sir your very obedient Servant

P. Henry

